CULLEN, Commissioner.
Abner J. Davis appeals from an order of the Whitley Circuit Court overruling, after a hearing, his motion under RCr 11.-42 to vacate a 1962 judgment of conviction of storehouse breaking under which he is serving a 10-year sentence.
On the hearing the only two grounds for relief argued were (1) that Davis was not given a preliminary hearing and (2) that evidence obtained by an illegal search and seizure was used against him.
Neither ground warranted relief. As to preliminary hearing see Watkins v. Commonwealth, Ky., 398 S.W.2d 698. As to search and seizure see King v. Commonwealth, Ky., 387 S.W.2d 582.
The judgment is affirmed.